DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the Applicant's application filed January 2, 2020. Claims 1-20 are presently pending and are presented for examination.

Judicial Exception Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a traveling data transmitter configured to transmit traveling data containing a traveling trajectory of the own vehicle as the traveling information; and a traveling route determiner configured to determine a third traveling 
The limitations of claim 1 above, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a management and control system” nothing in the claims elements precludes the steps from practically being performed as part of human activities. For example, “collect the traveling information” in the context of this claim encompasses the user the user manually or mentally observing other vehicles on the road. Similarly, the limitation of “calculate the recommended traveling information based on the traveling data”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind where a person is mentally able to determine a direction of travel based on a personal preference. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The claim recites additional elements of transmit traveling data containing a traveling trajectory of the own vehicle as the traveling information and transmit the calculated 
This judicial exception is not integrated into a practical application. In particular, the claim does not recites any additional elements that integrate the abstract idea into a practical application.  Accordingly, the claim lack of additional elements that integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements that integrate the abstract idea into a practical application. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. The independent claims 2-13 are also rejected for their dependency upon claim 1. Further, claim 17 is also rejected because they amount no more than the same mere instructions of the system of claim 1 in a system which does not impose any meaningful limits on practicing the abstract idea as well.

CLAIM INTERPRETATION
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
1-16.
(The examiner notes that the corresponding structure for the above function is interpreted to be the vehicle control system 10 of fig 1 and the control system 100 of fig 1 configured to collect and process traveling information of a plurality of vehicles as described in the specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1-17 are rejected under 35 U.S.C 103 as being unpatentable over Kim et al, US 2019/0077402, in view of Sivaraman et al. US 10,495,480, hereinafter referred to as Kim and Sivaraman, respectively.

Regarding claim 1, Kim discloses a traffic control system comprising a vehicle control system configured to transmit traveling information during traveling of an own vehicle, and a management and control system configured to collect the traveling information from vehicle control systems of a plurality of vehicles and transmit recommended traveling information based on the collected traveling information (See at least fig 7 ¶ 5, “Vehicle-to-everything (V2X) communication technologies is performed by a vehicle to communicate with another device while on the move. While on the move, the vehicle receives various types of data from another vehicle, a mobile terminal possessed by a pedestrian, an infrastructure facility installed on the road, a server which provides traffic information, etc”), (See at least fig 7 ¶ 331, “The processor 850 may set a recommended path for the vehicle 100 based on the data of interest in S400”), the vehicle control system comprising: 
a traveling data transmitter configured to transmit traveling data containing a traveling trajectory of the own vehicle as the traveling information (See at least ¶ 174, “The broadcast transmission and reception unit 450 is configured to receive a broadcast signal from an external broadcasting management server or transmit a broadcast signal to the broadcasting management server through a broadcasting channel.”), (See at least ¶ 319, “the V2V data may include GPS location information of a vehicle which has transmitted the V2V data, speed information, information about a set path, information about an error state, information about a control state, and information about a driving mode”); and 
a traveling route determiner configured to determine a third traveling route on which the own vehicle travels, based on a first traveling route based on the recommended traveling information received from the management and control system and a second traveling route based on a recognition result of a traveling environment of the own vehicle (See at least ¶ 299, “The processor 850 acquires information about a set path for the vehicle 100 in Sl00”), (See at least ¶ 300, “The set path for the vehicle 100 include a path previously travelled by the vehicle 100 and a predicted path to be travelled by the vehicle 100”), (See at least ¶ 369, “The surrounding situation information is information indicating an environment or situation in the surroundings of a vehicle. For example, object information acquired by the object detection apparatus 300 corresponds to the surrounding situation information”),
the management and control system comprising: a traveling data collector configured to collect the traveling data of a plurality of vehicles and extract highly reliable data (See at least ¶ 5, “Vehicle-to-everything (V2X) communication technologies is performed by a vehicle to communicate with another device while on the move. While on the move, the vehicle receives various types of data from another vehicle, a mobile terminal possessed by a pedestrian, an infrastructure facility installed on the road, a server which provides traffic information, etc.”), (See at least ¶ 14, “a communication apparatus configured to perform V2X communication with an external device outside of the vehicle; and a processor which is configured to: acquire information about a set path for the vehicle; receive V2V data from one or more other vehicles through the communication apparatus; based on the information about the set path and the one or more V2V data, select, from among the one or more V2V data, data of interest which is V2V data transmitted by a vehicle of interest which is a other vehicle located on the set path”), (See at least ¶ 163, “The communication apparatus 400 is configured to perform communication with an external device. The external device may be a other vehicle, a mobile terminal, a wearable device, or a server”), (See at least ¶ 171, “The V2X communication unit 430 is configured to perform wireless communication between a vehicle and a server”), (The examiner notes that highly reliable data is equivalent to data of interest); and 
a recommended traveling information calculator configured to calculate the recommended traveling information based on the traveling data extracted by the traveling data collector and transmit the calculated recommended traveling information (See at least fig 9, 11, item S400, S430, ¶ 19, “a recommended path indicating a lane which a vehicle needs to travel is set, it is possible to provide a user with a path more detailed than an existing set path which indicates a road which the vehicle needs to travel, thereby improving a driver's convenience”), (See at least fig 9, 11, item S400, S430, ¶ 310, “When a recommended path RP is presented with lane-level precision, the processor 850 may determine which lane the vehicle 100 needs to travel, based on information about the recommended path RP”), (See at least fig 9, 11, item S400, S430, ¶ 475, “When the vehicle 100 is in the autonomous mode, the processor 850 may control the vehicle 100 to travel along the recommended path.”).
Kim fails to explicitly disclose a traveling data collector configured to collect the traveling data of a plurality of vehicles traveling on a same travel lane.
(See at least fig 9, 3, item 305, 390, col 3, lines 22-27, “In the illustrated example, vehicle 110 travels in direction 170, as indicated. FIG. 1 shows four traffic lanes (130, 140, 150, and 160) traveling in the same direction. In other embodiments, one or more of traffic lanes 130-160 may travel in a direction different from that of vehicle 110”), (See at least fig 3, col 7, lines 37-43, “A variety of other devices and systems may communicate with network 360 regarding information related to automated travel lane recommendation. For example, other devices 380 and vehicles 390 may send and receive data 364, which may include traffic metrics, lane and road information, or any other data associated with automated travel lane recommendation”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim and include a traveling data collector configured to collect the traveling data of a plurality of vehicles traveling on a same travel lane as taught by Sivaraman because it would allow the system directing an operator of a vehicle to a lane that is flowing more efficiently than the vehicle's current travel lane.

Regarding claim 2, Kim discloses the traffic control system according to claim 1, wherein the traveling data collector is configured to extract the highly reliable data by removing, from the traveling data of the plurality of vehicles, data after a lapse of a set period of time or longer, or data that deviates, by a set value or more, from an average value of the traveling data of the plurality of vehicles (See at least ¶ 5, “Vehicle-to-everything (V2X) communication technologies is performed by a vehicle to communicate with another device while on the move. While on the move, the vehicle receives various types of data from another vehicle, a mobile terminal possessed by a pedestrian, an infrastructure facility installed on the road, a server which provides traffic information, etc.”), (See at least ¶ 14, “a communication apparatus configured to perform V2X communication with an external device outside of the vehicle; and a processor which is configured to: acquire information about a set path for the vehicle; receive V2V data from one or more other vehicles through the communication apparatus; based on the information about the set path and the one or more V2V data, select, from among the one or more V2V data, data of interest which is V2V data transmitted by a vehicle of interest which is a other vehicle located on the set path”), (See at least ¶ 163, “The communication apparatus 400 is configured to perform communication with an external device. The external device may be a other vehicle, a mobile terminal, a wearable device, or a server”), (See at least ¶ 171, “The V2X communication unit 430 is configured to perform wireless communication between a vehicle and a server”), (The examiner notes that highly reliable data is equivalent to data of interest)

Regarding claim 3, Kim discloses the traffic control system according to claim 1, wherein the recommended traveling information calculator includes a lateral position with respect to a center position of the traveling lane and a traveling speed, at each place, in the recommended traveling information (See at least ¶ 358, “Based on a determined lane-level location determined
for a vehicle of interest, a determined lane-level location of the vehicle 100, data of interest, and vehicle state information, the processor 850 may determine a recommended
speed or risk level for a lane in which the vehicle of interest is located”).

Regarding claim 4, Kim discloses the traffic control system according to claim 2, wherein the recommended traveling information calculator includes a lateral position with respect to a center position of the traveling lane and a traveling speed, at each place, in the recommended traveling information (See at least ¶ 358, “Based on a determined lane-level location determined
for a vehicle of interest, a determined lane-level location of the vehicle 100, data of interest, and vehicle state information, the processor 850 may determine a recommended
speed or risk level for a lane in which the vehicle of interest is located”).

Regarding claim 5, Kim discloses the traffic control system according to claim 1, wherein when there is no hindrance to traveling based on the first traveling route, the traveling route determiner is configured to determine the first traveling route as the third traveling route, and when there is a hindrance to the travel based on the first traveling route, the traveling route determiner is configured to corrects the second traveling route based on the recommended traveling information to determine the third traveling route (See at least ¶ 299, “The processor 850 acquires information about a set path for the vehicle 100 in Sl00”), (See at least ¶ 300, “The set path for the vehicle 100 include a path previously travelled by the vehicle 100 and a predicted path to be travelled by the vehicle 100”), (See at least ¶ 369, “The surrounding situation information is information indicating an environment or situation in the surroundings of a vehicle. For example, object information acquired by the object detection apparatus 300 corresponds to the surrounding situation information”), (See at least ¶ 425, “the processor 850 may determine a risk level for a lane of interest, by taking into consideration respective set paths for the vehicle 100 and a vehicle of interest”), (The examiner notes that obstacle avoidance is conventional and known in the art. A person of ordinary skill in the art would recognize that in order to avoid an obstacle a vehicle must change its current route of travel).

Regarding claim 6, Kim discloses the traffic control system according to claim 2, wherein when there is no hindrance to traveling based on the first traveling route, the traveling route determiner is configured to determine the first traveling route as the third traveling route, and when there is a hindrance to the travel based on the first traveling route, the traveling route determiner is configured to corrects the second traveling route based on the recommended traveling information to determine the third traveling route (See at least ¶ 299, “The processor 850 acquires information about a set path for the vehicle 100 in Sl00”), (See at least ¶ 300, “The set path for the vehicle 100 include a path previously travelled by the vehicle 100 and a predicted path to be travelled by the vehicle 100”), (See at least ¶ 369, “The surrounding situation information is information indicating an environment or situation in the surroundings of a vehicle. For example, object information acquired by the object detection apparatus 300 corresponds to the surrounding situation information”), (See at least ¶ 425, “the processor 850 may determine a risk level for a lane of interest, by taking into consideration respective set paths for the vehicle 100 and a vehicle of interest”), (The examiner notes that obstacle avoidance is conventional and known in the art. A person of ordinary skill in the art would recognize that in order to avoid an obstacle a vehicle must change its current route of travel).

Regarding claim 7, Kim discloses the traffic control system according to claim 3, wherein when there is no hindrance to traveling based on the first traveling route, the traveling route determiner (See at least ¶ 299, “The processor 850 acquires information about a set path for the vehicle 100 in Sl00”), (See at least ¶ 300, “The set path for the vehicle 100 include a path previously travelled by the vehicle 100 and a predicted path to be travelled by the vehicle 100”), (See at least ¶ 369, “The surrounding situation information is information indicating an environment or situation in the surroundings of a vehicle. For example, object information acquired by the object detection apparatus 300 corresponds to the surrounding situation information”), (See at least ¶ 425, “the processor 850 may determine a risk level for a lane of interest, by taking into consideration respective set paths for the vehicle 100 and a vehicle of interest”), (The examiner notes that obstacle avoidance is conventional and known in the art. A person of ordinary skill in the art would recognize that in order to avoid an obstacle a vehicle must change its current route of travel).

Regarding claim 8, Kim discloses the traffic control system according to claim 4, wherein when there is no hindrance to traveling based on the first traveling route, the traveling route determiner is configured to determine the first traveling route as the third traveling route, and when there is a hindrance to the travel based on the first traveling route, the traveling route determiner is configured to corrects the second traveling route based on the recommended traveling information to determine the third traveling route (See at least ¶ 299, “The processor 850 acquires information about a set path for the vehicle 100 in Sl00”), (See at least ¶ 300, “The set path for the vehicle 100 include a path previously travelled by the vehicle 100 and a predicted path to be travelled by the vehicle 100”), (See at least ¶ 369, “The surrounding situation information is information indicating an environment or situation in the surroundings of a vehicle. For example, object information acquired by the object detection apparatus 300 corresponds to the surrounding situation information”), (See at least ¶ 425, “the processor 850 may determine a risk level for a lane of interest, by taking into consideration respective set paths for the vehicle 100 and a vehicle of interest”), (The examiner notes that obstacle avoidance is conventional and known in the art. A person of ordinary skill in the art would recognize that in order to avoid an obstacle a vehicle must change its current route of travel).

Regarding claim 9, Kim discloses the traffic control system according to claim 1, wherein the management and control system is configured to transmit the recommended traveling information to a vehicle approaching a position for which the recommended traveling information is calculated (See at least ¶ 174, “The broadcast transmission and reception unit 450 is configured to receive a broadcast signal from an external broadcasting management server or transmit a broadcast signal to the broadcasting management server through a broadcasting channel.”), (See at least ¶ 319, “the V2V data may include GPS location information of a vehicle which has transmitted the V2V data, speed information, information about a set path, information about an error state, information about a control state, and information about a driving mode”).

Regarding claim 10, Kim discloses the traffic control system according to claim 2, wherein the management and control system is configured to transmit the recommended traveling information to a vehicle approaching a position for which the recommended traveling information is calculated (See at least ¶ 174, “The broadcast transmission and reception unit 450 is configured to receive a broadcast signal from an external broadcasting management server or transmit a broadcast signal to the broadcasting management server through a broadcasting channel.”), (See at least ¶ 319, “the V2V data may include GPS location information of a vehicle which has transmitted the V2V data, speed information, information about a set path, information about an error state, information about a control state, and information about a driving mode”).

Regarding claim 11, Kim discloses the traffic control system according to claim 3, wherein the management and control system is configured to transmit the recommended traveling information to a vehicle approaching a position for which the recommended traveling information is calculated (See at least ¶ 174, “The broadcast transmission and reception unit 450 is configured to receive a broadcast signal from an external broadcasting management server or transmit a broadcast signal to the broadcasting management server through a broadcasting channel.”), (See at least ¶ 319, “the V2V data may include GPS location information of a vehicle which has transmitted the V2V data, speed information, information about a set path, information about an error state, information about a control state, and information about a driving mode”).

Regarding claim 12, Kim discloses the traffic control system according to claim 4, wherein the management and control system is configured to transmit the recommended traveling information to a vehicle approaching a position for which the recommended traveling information is calculated (See at least ¶ 174, “The broadcast transmission and reception unit 450 is configured to receive a broadcast signal from an external broadcasting management server or transmit a broadcast signal to the broadcasting management server through a broadcasting channel.”), (See at least ¶ 319, “the V2V data may include GPS location information of a vehicle which has transmitted the V2V data, speed information, information about a set path, information about an error state, information about a control state, and information about a driving mode”).

Regarding claim 13, Kim discloses the traffic control system according to claim 1, wherein the vehicle control system and the management and control system are systems configured to be linked with each other through a network based on cloud computing (See at least ¶ 60, “The communication information may be information transmitted by an external device which is able to perform communication. For example, the communication information may include at least one of the following: information transmitted by a other vehicle; information transmitted by a mobile terminal; information transmitted by a traffic infrastructure, and information existing in a specific network. The traffic infrastructure may include a traffic light, and the traffic light may transmit information about a traffic signal”), (See at least ¶ 168, “The short-range communication unit 410 may form wireless area networks to perform short-range communication between the vehicle 100 and at least one external device”).

Regarding claim 14, Kim discloses the traffic control system according to claim 2, wherein the vehicle control system and the management and control system are systems configured to be linked with each other through a network based on cloud computing (See at least ¶ 60, “The communication information may be information transmitted by an external device which is able to perform communication. For example, the communication information may include at least one of the following: information transmitted by a other vehicle; information transmitted by a mobile terminal; information transmitted by a traffic infrastructure, and information existing in a specific network. The traffic infrastructure may include a traffic light, and the traffic light may transmit information about a traffic signal”), (See at least ¶ 168, “The short-range communication unit 410 may form wireless area networks to perform short-range communication between the vehicle 100 and at least one external device”).

Regarding claim 15, Kim discloses the traffic control system according to claim 3, wherein the vehicle control system and the management and control system are systems configured to be linked with each other through a network based on cloud computing (See at least ¶ 60, “The communication information may be information transmitted by an external device which is able to perform communication. For example, the communication information may include at least one of the following: information transmitted by a other vehicle; information transmitted by a mobile terminal; information transmitted by a traffic infrastructure, and information existing in a specific network. The traffic infrastructure may include a traffic light, and the traffic light may transmit information about a traffic signal”), (See at least ¶ 168, “The short-range communication unit 410 may form wireless area networks to perform short-range communication between the vehicle 100 and at least one external device”).
Regarding claim 16, Kim discloses the traffic control system according to claim 4, wherein the vehicle control system and the management and control system are systems configured to be linked with each other through a network based on cloud computing (See at least ¶ 60, “The communication information may be information transmitted by an external device which is able to perform communication. For example, the communication information may include at least one of the following: information transmitted by a other vehicle; information transmitted by a mobile terminal; information transmitted by a traffic infrastructure, and information existing in a specific network. The traffic infrastructure may include a traffic light, and the traffic light may transmit information about a traffic signal”), (See at least ¶ 168, “The short-range communication unit 410 may form wireless area networks to perform short-range communication between the vehicle 100 and at least one external device”).

Regarding claim 17, Kim discloses A traffic control system comprising a vehicle control system comprising first circuitry configured to transmit traveling information during traveling of an own vehicle, and a management and control system comprising second circuitry configured to collect the traveling information from vehicle control systems of a plurality of vehicles (See at least fig 7 ¶ 5, “Vehicle-to-everything (V2X) communication technologies is performed by a vehicle to communicate with another device while on the move. While on the move, the vehicle receives various types of data from another vehicle, a mobile terminal possessed by a pedestrian, an infrastructure facility installed on the road, a server which provides traffic information, etc”), (See at least fig 7 ¶ 331, “The processor 850 may set a recommended path for the vehicle 100 based on the data of interest in S400”), and transmit recommended traveling information based on the collected traveling information, the first circuitry being configured to 
(See at least ¶ 174, “The broadcast transmission and reception unit 450 is configured to receive a broadcast signal from an external broadcasting management server or transmit a broadcast signal to the broadcasting management server through a broadcasting channel.”), (See at least ¶ 319, “the V2V data may include GPS location information of a vehicle which has transmitted the V2V data, speed information, information about a set path, information about an error state, information about a control state, and information about a driving mode”); and 
determine a third traveling route on which the own vehicle travels, based on a first traveling route based on the recommended traveling information received from the management and control system, and a second traveling route based on a recognition result of a traveling environment of the own vehicle (See at least ¶ 299, “The processor 850 acquires information about a set path for the vehicle 100 in Sl00”), (See at least ¶ 300, “The set path for the vehicle 100 include a path previously travelled by the vehicle 100 and a predicted path to be travelled by the vehicle 100”), (See at least ¶ 369, “The surrounding situation information is information indicating an environment or situation in the surroundings of a vehicle. For example, object information acquired by the object detection apparatus 300 corresponds to the surrounding situation information”), 
the second circuitry being configured to: collect the traveling data of a plurality of vehicles traveling (See at least ¶ 5, “Vehicle-to-everything (V2X) communication technologies is performed by a vehicle to communicate with another device while on the move. While on the move, the vehicle receives various types of data from another vehicle, a mobile terminal possessed by a pedestrian, an infrastructure facility installed on the road, a server which provides traffic information, etc.”), (See at least ¶ 14, “a communication apparatus configured to perform V2X communication with an external device outside of the vehicle; and a processor which is configured to: acquire information about a set path for the vehicle; receive V2V data from one or more other vehicles through the communication apparatus; based on the information about the set path and the one or more V2V data, select, from among the one or more V2V data, data of interest which is V2V data transmitted by a vehicle of interest which is a other vehicle located on the set path”), (See at least ¶ 163, “The communication apparatus 400 is configured to perform communication with an external device. The external device may be a other vehicle, a mobile terminal, a wearable device, or a server”), (See at least ¶ 171, “The V2X communication unit 430 is configured to perform wireless communication between a vehicle and a server”), (The examiner notes that highly reliable data is equivalent to data of interest), and 
extract highly reliable data; and calculate the recommended traveling information based on the extracted traveling data and transmit the calculated recommended traveling information (See at least fig 9, 11, item S400, S430, ¶ 19, “a recommended path indicating a lane which a vehicle needs to travel is set, it is possible to provide a user with a path more detailed than an existing set path which indicates a road which the vehicle needs to travel, thereby improving a driver's convenience”), (See at least fig 9, 11, item S400, S430, ¶ 310, “When a recommended path RP is presented with lane-level precision, the processor 850 may determine which lane the vehicle 100 needs to travel, based on information about the recommended path RP”), (See at least fig 9, 11, item S400, S430, ¶ 475, “When the vehicle 100 is in the autonomous mode, the processor 850 may control the vehicle 100 to travel along the recommended path.”).

However, Sivaraman teaches collect the traveling data of a plurality of vehicles traveling on a same traveling lane (See at least fig 9, 3, item 305, 390, col 3, lines 22-27, “In the illustrated example, vehicle 110 travels in direction 170, as indicated. FIG. 1 shows four traffic lanes (130, 140, 150, and 160) traveling in the same direction. In other embodiments, one or more of traffic lanes 130-160 may travel in a direction different from that of vehicle 110”), (See at least fig 3, col 7, lines 37-43, “A variety of other devices and systems may communicate with network 360 regarding information related to automated travel lane recommendation. For example, other devices 380 and vehicles 390 may send and receive data 364, which may include traffic metrics, lane and road information, or any other data associated with automated travel lane recommendation”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim and include collect the traveling data of a plurality of vehicles traveling on a same traveling lane as taught by Sivaraman because it would allow the system directing an operator of a vehicle to a lane that is flowing more efficiently than the vehicle's current travel lane.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are 




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665